Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Specification    
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/21/2021 is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 20160148906 A1) in view of  KUO et al, US 20210090966 A1.
Pertaining to claim 1, Lee teaches ( see fig.4B) A chip-stacked semiconductor package comprising:
a base chip[110] having a base through via[DV1];
a first chip [120] stacked on the base chip in an offset form ( see fig4b), wherein the first chip a first through via[V2] electrically connected to the base through via[DV1]:
a second chip[130] stacked on the first chip[120] in an offset form, wherein the second chip has a second through via[ DV3]  electrically connected to the first through via[V2]; and
Lee did not teach wherein the first chip has a first exposed surface and a first molding layer positioned on the base chip and covering a first non-exposed surface, facing the first exposed surface of the first chip;
 And wherein the second chip has a second exposed surface and a second molding layer formed on the first chip and covering a second non-exposed surface, facing the second exposed surface, of the second chip.
However , in the same field of endeavor , KUO teaches ( see fig. 7)  teach wherein  a first chip [200’] has a first exposed surface and a first molding layer[210] positioned on the base chip[C2] and covering a first non-exposed surface, facing the first exposed surface of the first chip[200’];
 And wherein the second chip[100’] has a second exposed surface ( see fig 7) and a second molding layer [110] formed on the first chip and covering a second non-exposed surface, facing the second exposed surface of the second chip[100’].
In view of KUO, it would have been obvious to one of ordinary skill in the art to convert the single layer[200] of Lee  into a stack of molding compounds to help protect the device throughout the multiple steps  of the process or to help make the stack more secure in place during manufacturing .
Pertaining to claim 2, Lee teaches ( see fig.4B) The chip-stacked semiconductor package of claim 1,  but is silent wherein a width of the base chip is greater than a width of the first chip and a width of the second chip.
However , in the same field of endeavor , KUO teaches ( see fig. 7) wherein a width ( measuring from left to right) of the base chip[C2]  is greater than a width of the first chip[200’] and a width of the second chip[100’].
In view of KUO, it would have been obvious to one of ordinary skill in the art to incorporate these chips sizes into the package of Lee  since it has been held by the Federal circuit that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. (In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)).


Pertaining to claim 3, Lee teaches ( see fig.4B) The chip-stacked semiconductor package of claim 1, wherein the base through via[DV1] is mirror symmetrical with respect to the first through via[V2], and the second through via[DV3] is mirror symmetrical with respect to the first through via[V2].
Pertaining to claim 4, Lee teaches ( see fig.4B) The chip-stacked semiconductor package of claim 1, wherein the base through via[DV1], the first through via[V2] and the second through via[DV3] are not positioned at a center of the base chip[110], a center of the first chip[120] and a center of the second chip[130], respectively.
Pertaining to claim 5, Lee teaches ( see fig.4B). The chip-stacked semiconductor package of claim 1, but is silent  wherein an upper surface of the second chip is exposed.
However , in the same field of endeavor , KUO teaches ( see fig.7) wherein an upper surface of the second chip[100’] is exposed.
In view of KUO, it would have been obvious to one of ordinary skill in the art to have the upper surface of the second chip of Lee be exposed for an increase heat dissipation of the package structure.
Pertaining to claim 6, Lee teaches ( see fig.4B)  The chip-stacked semiconductor package of claim 1, wherein the first chip[120] is offset-stacked on the base chip[110] in a first offset direction with respect to the base chip[110], and the second chip [130] is offset-stacked on the first chip[120] in a second offset direction opposite to the first offset direction with respect to the first chip ( see fig4B).
Pertaining to claim 7, Lee teaches ( see fig.4B) The chip-stacked semiconductor package of claim 1, wherein the base chip[110] is a buffer chip or a logic chip ( see para 0060], and the first chip[120] and the second chip[130] are of the same type or different types of chips as each other ( see para 0062).
Pertaining to claim 8, Lee teaches ( see fig.4B) The chip-stacked semiconductor package of clam 1, wherein the base through via[DV1] of the base chip further comprises an external connection member[105], and the external connection member is connected to a connection pad ( see bottom pad connected to connection member 105 on fig4B) of a printed circuit board [100] ( see para 0058) or an interposer board.
Pertaining to claim 9, Lee teaches ( see fig.4B)A chip-stacked semiconductor package comprising:
a base chip[110] having a base through via[DV1];
a plurality of middle chips[120,130] stacked on the base chip[110] in an offset form, wherein a through via electrically [V2] connected to a first connection member[115] that is connected to the base through via[DV1];
an upper chip[140] stacked on an uppermost middle chip[120,130] among the middle chips in an offset form and having a second connection member[135] electrically connected to the through via[DV3] of the uppermost middle chip[130]; 
Lee did not teach wherein the middle chips[120,130] each have an exposed surface and a first molding layer disposed on the base chip, and covering a non-exposed surface of at least one middle chip of the plurality of middle chips;
a second molding layer formed to be in contact with a side surface of the upper chip.
However , in the same field of endeavor , KUO teaches ( see figs 5 or 7)  teach wherein  a first chip [100’] has a first exposed surface and a first molding layer[110] positioned on the base chip[C1] and covering a first non-exposed surface, facing the first exposed surface of the first chip[100’];
 And wherein the upper chip[200’] ( see figs.5 or fig 7) has a second molding layer [210] formed to be in contact with a side surface of the upper chip[200’].
In view of KUO, it would have been obvious to one of ordinary skill in the art to convert the single layer[200] of Lee  into a stack of molding compounds to help protect the device throughout the multiple steps of the process or to help make the stack more secure in place during manufacturing .
Pertaining to claim 10, Lee teaches ( see fig.4B) The chip-stacked semiconductor package of claim 9,  but is silent wherein a width of the base chip is greater than a width of each of the middle chips and the upper chip.
However , in the same field of endeavor , KUO teaches ( see figs 5 or 7) wherein a width ( measuring from left to right) of the base chip[C1]  is greater than a width of the first chip[100’] and a width of the second chip[200’].
In view of KUO, it would have been obvious to one of ordinary skill in the art to incorporate these chips sizes into the package of Lee  since it has been held by the Federal circuit that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. (In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)).
Pertaining to claim 11, Lee teaches ( see fig.4B) The chip-stacked semiconductor package of claim 9, wherein the through via[V2] of a first middle chip of the plurality of middle chips is mirror symmetrical with respect to the base through via [DV1], and the second connection [135] member overlaps the through via[V4] of the uppermost middle chip[140].
Pertaining to claim 12, Lee teaches ( see fig.4B). The chip-stacked semiconductor package of claim 9, but is silent  wherein an upper surface of the upper chip is exposed.
However , in the same field of endeavor , KUO teaches ( see fig.7) wherein an upper surface of the upper chip[100’] is exposed.
In view of KUO, it would have been obvious to one of ordinary skill in the art to have the upper surface of the second chip of Lee be exposed for an increase heat dissipation of the package structure.
Pertaining to claim 13, Lee teaches ( see fig.4B) The chip-stacked semiconductor package of claim 9, wherein the middle chips[120,130] comprise a first middle chip[120] and a second middle chip[130], wherein the first middle chip[120] is stacked on the base chip[110] and misaligned with the base chip[110], and wherein the second middle chip[130] is stacked on the first middle chip [120] and misaligned with the first middle chip[120].
Pertaining to claim 14, Lee teaches ( see fig.4B) The chip-stacked semiconductor package of claim 9, wherein the base chip[110] is a buffer chip or a logic chip ( see para 0060], and the first middle chip[120] and the upper chip[140] are of the same type or different types of chips as each other ( see para 0062).
Pertaining to claim 15, Lee teaches ( see fig.4B) A chip-stacked semiconductor package comprising:
a base chip[111/110] including a base chip body[110], a base through via[DV1], and an external connection member[105], wherein the base chip body[110] has a base front surface[111] and a base rear surface ( surface opposite to 111] opposite to the base front surface[111], wherein the base through via[DV1] passes through the base chip body[110][, and the external connection member[105] is disposed on the base front surface[111] and is electrically connected to the base through via[DV1];
a first chip stacked[120] in an offset form on the base rear surface of the base chip[110], wherein the first chip includes a first chip body[120], a first through via[]V2], and a first connection member[115], wherein the first chip body[120] has a first front surface[121], a first rear surface opposite to the first front surface[121 wherein the first through via [V2] passes through the first chip body[120], and the first connection member[115] is electrically connected to the base through via[DV1]:
a second chip stacked[130] in an offset form on the first rear surface of the first chip[120], wherein the second chip includes a second through via[DV3], a second connection member[125], and a second chip body having a second front surface[131], a second rear surface opposite to the second front surface[131], wherein the second through via[DV3] passes through the second chip body[130], and the second connection member[125] is electrically connected to the first through via[V2]; and
Lee did not teach wherein the first chip has a first exposed surface and a first molding layer formed on a base rear surface of the base chip in contact with a first non-exposed surface, facing the first exposed surface, of the first chip;
 And wherein the second chip has a second exposed surface a second molding layer formed on the first rear surface of the first chip to be in contact with a second non-exposed surface, facing the second exposed surface, of the second chip.
However , in the same field of endeavor , KUO teaches ( see figs 5 or 7)  teach wherein  a first chip [100’] has a first exposed surface and a first molding layer[110] positioned on the base chip[C1] and covering a first non-exposed surface, facing the first exposed surface of the first chip[100’];
 And wherein the second chip[200’] has a second exposed surface ( see figs.5 or fig 7) and a second molding layer [210] formed on the first chip and covering a second non-exposed surface, facing the second exposed surface of the second chip[200’].
In view of KUO, it would have been obvious to one of ordinary skill in the art to convert the single layer[200] of Lee  into a stack of molding compounds to help protect the device throughout the multiple steps  of the process or to help make the stack more secure in place during manufacturing .
Pertaining to claim 16, Lee teaches ( see fig.4B) The chip-stacked semiconductor package of claim 15, wherein the base through via[DV1] is mirror symmetrical with respect to the first through via[V2], and wherein the second through-via[DV3] is mirror symmetrical with respect to the first through-via[V2] , but is silent wherein a width of the base chip is greater than a width of the first chip and a width of the second chip,
However , in the same field of endeavor , KUO teaches ( see figs 5 or 7) wherein a width ( measuring from left to right) of the base chip[C1]  is greater than a width of the first chip[100’] and a width of the second chip[200’].
In view of KUO, it would have been obvious to one of ordinary skill in the art to incorporate these chips sizes into the package of Lee  since it has been held by the Federal circuit that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. (In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)).
Pertaining to claim 19, Lee teaches ( see fig.4B) The chip-stacked semiconductor package of claim 15, wherein the first chip[120] is offset-stacked in a first direction on the base chip[110], and the second chip[130] is offset-stacked in a second direction, opposite to the first direction, on the first chip[120].

Allowable Subject Matter
Claim17,18,20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAMADOU L DIALLO whose telephone number is (571)270-5449. The examiner can normally be reached M-F: 9:00AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALLEN L PARKER can be reached on (303)297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAMADOU L DIALLO/           Primary Examiner, Art Unit 2819